          Case 3:19-cv-00264-WHO Document 3 Filed 01/15/19 Page 1 of 2




 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2  kwesley@bgrfirm.com
   Eric C. Lauritsen (State Bar No. 301219)
 3  elauritsen@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 4 Los Angeles, California 90067
   Telephone: (310) 274-7100
 5 Facsimile: (310) 275-5697
 6 Attorneys for Plaintiff
   ATARI INTERACTIVE, INC.
 7
 8
 9                                  UNITED STATES DISTRICT COURT
10         NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
11
12 ATARI INTERACTIVE, INC.,,                            Case No.
13                     Plaintiff,
14               vs.                                    PLAINTIFF ATARI
                                                        INTERACTIVE, INC.’S
15 OOSHIRTS, INC.,,                                     CERTIFICATION OF
                                                        INTERESTED ENTITIES
16                     Defendant.
17
                                                        Trial Date: None Set
18
19
20
21
22
23
24
25
26
27
28
     1185995.1                                                                     Case No. unassigned
                  PLAINTIFF ATARI INTERACTIVE, INC.’S CERTIFICATION OF INTERESTED ENTITIES
          Case 3:19-cv-00264-WHO Document 3 Filed 01/15/19 Page 2 of 2




 1               Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed
 2 entities (i) have a financial interest in the subject matter in controversy or in a party
 3 to the proceeding, or (ii) have a non-financial interest in that subject matter or in a
 4 party that could be substantially affected by the outcome of this proceeding:
 5
 6    Name                                              Connection and Interest
 7    ATARI INTERACTIVE, INC.                           Plaintiff, a Delaware corporation with
 8                                                      its principal place of business in New
 9                                                      York, New York
10    OOSHIRTS, INC.                                    Defendant, a California corporation
11                                                      with its principal place of business in
12                                                      Fremont, California
13
14 DATED: January 15, 2019                      BROWNE GEORGE ROSS LLP
15                                                 Keith J. Wesley
                                                   Eric C. Lauritsen
16
17
18                                              By:        s/ Keith J. Wesley
19                                                         Keith J. Wesley
                                                Attorneys for Plaintiff
20                                              ATARI INTERACTIVE, INC.
21
22
23
24
25
26
27
28
     1185995.1
                                                     -1-                           Case No. unassigned
                  PLAINTIFF ATARI INTERACTIVE, INC.’S CERTIFICATION OF INTERESTED ENTITIES
